I concur in the opinion of Tolman, J. I think, however, it falls within the rule of Thurston County Chapter American Nat.Red *Page 658 Cross v. Department of Labor  Industries, 166 Wn. 488,7 P.2d 577. I also am of the view that the cases distinguished should be expressly overruled.
I note the dissenting opinion as to protection of "a vast group of workmen." That is a plea which should be made to the legislative branch of the government. We should observe the law and not include within it those excluded. To do as the dissenting opinion insists be done, would be to judicially legislate and justly subject us to criticism.